DETAILED ACTION
This is an Office action based on application number 15/936,644 filed 27 March 2018, which is a divisional of application number 14/386,980 filed 22 September 2014, which is a national stage entry of PCT/KR2013/1002926 filed 18 April 2013, which claims priority to KR10-2012-0037568 filed 10 April 2012. Claims 13-19 are pending. Claims 1-12 are canceled.
Amendments to the claims, filed 5 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The 35 U.S.C. §112 (pre-AIA ), second paragraph, rejections, made of record in the previous Office action are withdrawn due to Applicant’s arguments and amendments in the response filed 5 January 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumida et al. (US Patent Application Publication No. US 2002/0057413 A1) (Sumida) in view of Urban et al. (US Patent No. 4,717,605) (Urban), and Kobayashi et al. (US Patent Application Publication No. US 2005/0244633 A1) (Kobayashi).

Regarding instant claims 13-19, Sumida discloses a method for fabricating a display device comprising a display element and an optical film, the method comprising the steps of bonding the optical film to a surface of the display element via an adhesive film. Sumida discloses the adhesive film includes a transparent support. Sumida further discloses the step of bonding the optical film to the surface of the display element comprises the steps of applying external energy to the first adhesive layer, pressing the optical film against the first adhesive layer to stick the optical film and the first adhesive layer together, and curing the adhesive layer to fix the optical film and the adhesive layer together (Claim 17).
	Sumida discloses that the adhesive layer is a photocurable resin (page 6, paragraph [0102]).
	Sumida further discloses that the adhesive film comprising an adhesive layer is irradiated with ultraviolet light (page 7, paragraph [0107]), a lens sheet is then pressed against the adhesive layer, which is in B stage (intermediate cured state), and the adhesive layer is then cured to C stage (completely cured state) to fix the lens sheet to the adhesive film (page 7, paragraph [0108]).
	Sumida further discloses the lens sheet comprises concave and convex shapes on the surface (page 8, paragraph [0117]; reference <55> on FIG. 5d). Said concave and convex shapes, as illustrated, have depth, and said shapes are construed to meet the requisite print step recited by the claims.

	However, Urban discloses a method of gluing optical glass components comprising inserting an effective amount of a radiation curable adhesive between the components, wherein the adhesive comprises an ionically polymerizable epoxide system, an ionic photoinitiator for the epoxide system, an ethylenically unsaturated compound that is photopolymerizable by free radicals and a free radical photoinitiator for the unsaturated compound (Claim 1).  Said ionically polymerizable epoxide system and an ionic photoinitiator for the epoxide system are construed to meet the claimed cation polymerizable compound and cation polymerization initiator, respectively. Said ethylenically unsaturated compound that is photopolymerizable by free radicals and a free radical photoinitiator for the unsaturated compound are construed to meet the claimed radical polymerizable composition and photopolymerization initiator, respectively.
	Urban further discloses the ethylenically unsaturated compound includes monomeric or oligomeric acrylic compounds (i.e., at least one of acrylic monomers and acrylic prepolymers) (col. 3, 66-68 to col. 4, lines 1-5). Urban further discloses that the free radical photoinitiator is selected from benzophenones, benzoin ethers, and thioxanthones (col. 4, lines 24-32).
	Urban further discloses the ionic photoinitiator is selected from triarylsulfonium complex salts that are composed of sulfonium cations that carry 3 aromatic radicals (i.e., aromatic sulfonium ions) (col. 3, lines 37-49). Urban further discloses the ionically 
	Urban further discloses the method further includes exposing the adhesive to actinic radiation for a time sufficient for the adhesive to partially harden, but not fully harden, to an extent whereby the components are fixed to each other but remain displaceable with respect to each other, adjusting the components to achieve a desired orientation, and then fully hardening the adhesive by exposing it to further actinic radiation for a sufficient time period (Claim 1).
	Urban teaches that the selection of the particular wavelength of radiation employed for the initial partial hardening and for the final complete hardening is not critical, and may include the selection of two different wavelengths for each hardening step (col. 6, lines 31-40).
	Kobayashi discloses a pressure-sensitive adhesive composition (Title) containing a (meth)acryl-based polymer (page 2, paragraph [0024]) (i.e., a compound having at least one unsaturated double bond) that is polymerized using an initiator that produces a radical by irradiating ultraviolet rays having an appropriate wavelength which can trigger the polymerization reaction (page 5, paragraph [0068]) (i.e., a radical polymerizable composition). Kobayashi further discloses photocation polymerization initiators include and aromatic sulfonium salts (page 5, paragraph [0070]). Kobayashi further discloses that when a photoinitiator is used it produces a radical or cation by irradiating ultraviolet rays at an irradiance of 1 to 200 mW/cm2 (page 5, paragraph prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use adhesive composition of Urban in the method of Sumida. The motivation for doing so would have been that the adhesive composition of Urban meets the need of a photocurable adhesive resin desired by Sumida. Further, adhesive composition of Urban is capable of being semi-cured by a first exposure to UV radiation, and in the semi-cured state, the adhesive allows the adhered components to be displaceable with respect to one another, thereby allowing adjustments, followed by complete curing of the adhesive by the same source of UV radiation. Further, it would have been obvious to use the irradiance of Kobayashi to activate the cation polymerizable complex of Urban because Kobayashi establishes said irradiance as an art recognized irradiance range for the activation of aromatic sulfonium salt complexes.
	Therefore, it would have been obvious to combine Urban and Kobayashi with Sumida to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. (pre-AIA ), second paragraph, rejection of record, the rejection is withdrawn due to Applicant’s arguments and amendments.
In response to Applicant’s arguments regarding the pre-AIA  35 U.S.C. §103(a) of record, the rejection is maintained because Applicant’s argument is unpersuasive.
Applicant contends that the prior art combination does not disclose or obviate all of the claim limitations. Specifically, Applicant contends that the prior art does not disclose the step (d), i.e., forming a complete-cured adhesive film by performing secondary crosslinking of the cation polymerizable composition by UV irradiation. Applicant points out that the Sumida reference performs complete curing of the adhesive by means of leaving at room temperature.
	Applicant’s argument is unpersuasive. As set forth in the prior art rejection, Sumida discloses a method of adhering an optical film to the surface of display element by first applying external energy to an adhesive layer, pressing the optical film against the adhesive layer to stick the optical film and the adhesive film together, and curing the adhesive layer to fix the optical film and the adhesive layer together.
	While Sumida discloses an embodiment wherein the complete curing step is performed by means of leaving at room temperature, the embodiment of completely curing by leaving at room temperature is not relied upon in the prior art rejection.
	Instead, the prior art rejection relies upon using the method and adhesive composition of Urban because such a method and composition allow components to fix to each other after exposure to a sufficient amount of initial actinic radiation, but remain displaceable with respect to each other, adjusting the components to achieve a desired orientation, and then fully hardening the adhesive by further actinic radiation. 
2), which includes the ranges in both steps recited by the claim. Therefore, since Urban teaches that the selection of the particular wavelength radiation employed for the initial partial hardening and for the final complete hardening is critical, and may include the selection for two different wavelengths for each hardening step, it is the Examiner’s position that it is within the ambit of one of ordinary skill in the art to select an initial and second UV irradiance wavelength to complete the initial and secondary crosslinking required by the prior art combination.
	Applicant further makes reference to the Board Decision dated November 18, 2020 in the parent case. Specifically, Applicant points out that the decision allegedly characterizes Urban and Kobayashi as deficient in disclosing or suggesting a substrate having print steps of the claimed invention, nor the effect of the claimed invention (i.e., excellent step absorbency and excellent adhesiveness).
	Applicant’s argument is unpersuasive. As cited in the prior art rejection, Sumida discloses a lens sheet comprising concave and convex shapes on the surface on which the adhesive is applied, wherein these shapes are construed to meet the claimed print steps, absent limitations differentiating Applicant’s intended print steps from the shapes of Sumida.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        04/16/2021